Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/21/2022 has been entered.

 Claim Rejections - 35 USC § 112
Applicant’s amendments to the claims have overcome the previously cited rejections under 35 U.S.C. 112 and thus the rejections are withdrawn.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 4, 6-8, 11, 13, 15, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Katsura (US 5407863 A) in view of Abe (US 20060220083 A1), Grass (US 20160204218 A1), Lee (US 20070045103 A1), Miyoshi (JP 07018431 A), and Fukui (US 20070215715 A1).
Regarding claim 1, Katsura teaches sputtering (col 4 line 64-68) of a first Al wiring sublayer with a minimum grain size (col 5 line 10-11), a second Al wiring sublayer with a grain size larger than the first sublayer (col 5 line 12-14), and a third Al wiring sublayer with a maximum grain size (depositing atop the second aluminum layer) (col 5 line 15-17).
Katsura teaches the first aluminum layer is deposited at 200 °C (first temperature) (col 5 line 10-12) but fails to explicitly teach the first aluminum layer is deposited at a first pressure, a first AC bias power, and a first DC power. 
However, Abe (US 20060220083 A1), in the analogous art of sputtering aluminum to fill a recess, teaches depositing the first layer of an aluminum wiring film at a pressure of 3 mTorr and DC power of 9 kW (para 0055) to fill a contact hole (Fig. 1 – 12). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the pressure and DC power of Abe in the Katsura process because Katsura is silent to a specific pressure or power, Katsura inherently has a pressure due to the presence of argon (col 7 line 1-2) and must have a power in order to sputter, and the Abe pressure and DC power are used in a similar process. 
Furthermore, Grass (US 20160204218 A1), in the analogous art of sputtering aluminum to fill a recess, teaches applying a (first) substrate bias of 100 to 1000 W to the Al seed (first) layer 303 before depositing the aluminum fill layer 304 to fill a recess 202 in the substrate (para 0065-0068; Fig. 3). Additionally, Lee (US 20070045103 A1), in the analogous art of multi-step aluminum sputtering, teaches the aluminum is deposited while applying an RF substrate bias (first AC bias power) (claim 22). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to apply an AC substrate bias voltage to the Katsura process in order to improve the sputtering into a narrow recess (Grass para 0065), such as the contact hole 102 of Katsura (Fig. 13B), thus improving uniformity as desired by Katsura (col 9 line 61-68).
The combination of Katsura, Abe, Grass, and Lee fails to explicitly teach the substrate bias is an AC bias and that the first AC bias is lowered from an amount above 900 W to a second AC bias with an amount below 900 W while increasing at least one of the first temperature, first gas pressure, or the first DC power to increase the second grain size when depositing aluminum atop the second aluminum layer. However, Katsura teaches the third Al layer being deposited at a higher substrate temperature (increasing the first temperature) than the previous layers (col 5 line 10-17; Fig. 1). Since Katsura increases the substrate temperature similarly to the applicant (Specification para 0037, 0038 line 15-17, para 0069 line 16-18), Katsura’s method must necessarily yield similar results to those of the applicant such that Katsura’s second grain size would necessarily increase due to the temperature increase. 
Additionally, Miyoshi (JP 07018431 A), in the analogous art of bias sputtering, teaches increasing a bias intensity/power at the first deposition stage (depositing a first aluminum layer) to improve step coverage of the substrate surface and reducing the bias strength at the end stage of film formation (while depositing aluminum atop the second aluminum layer) to improve flatness of the film (para 0009, 0013, 0017). Katsura is concerned with the step coverage of the Al wiring layer (col 11 line 24-44). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include a higher substrate bias during the initial deposition steps to improve step coverage and a lower substrate bias during the end stage of film formation to improve film evenness.
The combination of Katsura, Abe, Grass, Lee, and Miyoshi fails to explicitly teach that the first AC bias power is above 900 W and that the AC bias power is reduced to a value below 900 W while depositing atop the second aluminum layer. However, one skilled in the art would have expected the use of values in the upper end of the Grass range (100-1000 W) for the initial deposition step and values at a lower end of the Grass range for the final deposition step and that the use of any particular values within the Grass would have yielded similar results. Absent any showing of criticality, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used any values from 100 to 1000 W for the first higher bias and second lower bias, including values within the claimed range, with a reasonable expectation of success and with predictable results. Please see MPEP 2144.05 (I) for further details.
The combination of Katsura, Abe, Grass, Lee, and Miyoshi fails to explicitly teach maintaining a first AC bias power, first temperature, first gas pressure, and a first DC power for a duration sufficient to form a second aluminum layer atop the first aluminum layer. However, Katsura teaches that the grain size decreases as the film forming speed increases, and thus grain size increases as film forming speed decreases, at constant temperature (col 7 line 3-32; Fig. 5, 6). 
Additionally, Fukui (US 20070215715 A1), in the analogous art of sputtering, teaches deposition rate (film forming speed) can be reduced by increasing the substrate-target distance in the course of film formation (para 0042). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to increase grain size between the first and second sublayer (Fig. 2 – 13, 14) by increasing the substrate-target distance, thus reducing the film forming speed, instead of increasing the temperature, as described in column 4 line 60-68 of Katsura, because this is a substitution of equivalent elements yielding predictable results. See MPEP 2143(I)(B). The combination of Katsura, Abe, Grass, Lee, Miyoshi, and Fukui teaches increasing the target-substrate distance to reduce the film forming speed in order to deposit a second layer with a higher grain size while maintaining constant temperature and therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to maintain constant pressure, DC power, and AC bias power to prevent the film forming speed from changing due to other variables.
Regarding claim 2, the combination of combination of Katsura, Abe, Grass, Lee, Miyoshi, and Fukui teaches the first aluminum wiring sublayer is deposited at a substrate temperature of 200 °C (below 350 °C) (Katsura col 5 line 10-12).
Regarding claim 4, as described in the claim 1 rejection, the combination of Katsura, Abe, Grass, Lee, Miyoshi, and Fukui teaches a first DC power of 9 kW (4kW to 60kW) (Abe para 0055).
Regarding claim 6, the combination of Katsura, Abe, Grass, Lee, Miyoshi, and Fukui teaches the first aluminum layer is deposited by exposing the substrate to aluminum and argon (Katsura col 7 line 1-2) in a sputtering (PVD) process (Katsura col 3 line 64-68).
Regarding claim 7, the combination of Katsura, Abe, Grass, Lee, Miyoshi, and Fukui teaches the aluminum material is formed using an aluminum target (Katsura col 7 line 1-2) in the sputtering process.
Regarding claim 8, the combination of Katsura, Abe, Grass, Lee, Miyoshi, and Fukui teaches depositing the third aluminum sublayer (aluminum atop the second aluminum to increase the second grain size) is performed at a substrate temperature of 500 °C (greater than 350 °C) (Katsura col 5 line 15-17).
Regarding claim 11, the combination of Katsura, Abe, Grass, Lee, Miyoshi, and Fukui teaches the first aluminum wiring sublayer is deposited at a substrate temperature of 200 °C (below 350 °C) (Katsura col 5 line 10-12).
Regarding claim 13, the combination of Katsura, Abe, Grass, Lee, Miyoshi, and Fukui teaches the third Al sublayer (depositing aluminum atop the second aluminum layer) is performed using a sputtering (PVD) process (Katsura col 4 line 64-68) comprising an aluminum target (Katsura col 7 line 1-2).
Regarding claim 15, Katsura teaches sputtering (col 4 line 64-68) of a first Al wiring sublayer with a minimum grain size at a (first) temperature of 200 °C (below 350 °C) (col 5 line 10-12) and maintaining the temperature for a period of time (col 5 line 10-12; Fig. 1 – 0, T11). Katsura also teaches Al film forming equipment (reactor chamber) that can be evacuated or deevacuated in order to oxidize (react) the Al film (col 1 line 58-68, col 2 line 1-3, col 5 line 50-68, col 6 line 1-5). Katsura also teaches a semiconductor substrate (abstract) and an aluminum target (col 7 line 1-2). 
Katsura fails to explicitly teach the substrate positioned on a workpiece support underlying the aluminum target, a first pressure below 10 mTorr, and applying a first DC power of 4 kW to 60 kW. However, Abe, in the analogous art of sputtering aluminum to fill a recess, teaches depositing the first layer of an aluminum wiring film at a pressure of 3 mTorr (below 10 mTorr) and DC power of 9 kW (4 kW to 60 kW) (para 0055) to fill a contact hole (Fig. 1 – 12). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the pressure and DC power of Abe in the Katsura process because Katsura is silent to a specific pressure or power, Katsura inherently has a pressure due to the presence of argon (col 7 line 1-2) and must have a power in order to sputter, and the Abe pressure and DC power are used in a similar process. Additionally, because Katsura and Abe do not teach changing the pressure between deposition steps, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to maintain a pressure of 3 mTorr (below 10 mTorr). 
The combination of Katsura and Abe fails to explicitly teach a first AC bias power between 800 and 1200 W and that the first AC bias is lowered to a second AC bias lower than the first AC bias while increasing at least one of the first temperature, first pressure, or the first DC power to increase the grain size. 
However, Grass (US 20160204218 A1), in the analogous art of sputtering aluminum to fill a recess, teaches applying a (first) substrate bias of 100 to 1000 W to the Al seed (first) layer 303 before depositing the aluminum fill layer 304 to fill a recess 202 in the substrate (para 0065-0068; Fig. 3). Additionally, Lee (US 20070045103 A1), in the analogous art of multi-step aluminum sputtering, teaches the aluminum is deposited while applying an RF substrate bias (first AC bias power) (claim 22). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to apply an AC substrate bias voltage to the Katsura process in order to improve the sputtering into a narrow recess (Grass para 0065), such as the contact hole 102 of Katsura (Fig. 13B), thus improving uniformity as desired by Katsura (col 9 line 61-68).
The combination of Katsura, Abe, Grass, and Lee fails to explicitly teach a first AC bias is between 800 and 1200 W. However, one skilled in the art would have expected that the use of any values within the Grass would have yielded similar results. Absent any showing of criticality, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used any values from 100 to 1000 W for the first bias, including values within the claimed range, with a reasonable expectation of success and with predictable results. Please see MPEP 2144.05 (I) for further details.
Additionally, Katsura teaches a third Al layer being deposited at a higher substrate temperature (increasing the first temperature) than the previous layers (col 5 line 10-17; Fig. 1). Since Katsura increases the substrate temperature similarly to the applicant (Specification para 0037, 0038 line 15-17, para 0069 line 16-18), Katsura’s method must necessarily yield similar results to those of the applicant such that Katsura’s second grain size would necessarily increase due to the temperature increase. 
Furthermore, Miyoshi (JP 07018431 A), in the analogous art of bias sputtering, teaches increasing a bias intensity/power at the first deposition stage (depositing a first aluminum layer) to improve step coverage of the substrate surface and reducing the bias strength at the end stage of film formation (while depositing aluminum atop the second aluminum layer) to improve flatness of the film (para 0009, 0013, 0017). Katsura is concerned with the step coverage of the Al wiring layer (col 11 line 24-44). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include a higher substrate bias during the initial deposition steps to improve step coverage and a lower substrate bias during the end stage of film formation to improve film evenness.
The combination of Katsura, Abe, Grass, Lee, and Miyoshi fails to explicitly teach maintaining a first AC bias power, first temperature, first gas pressure, and a first DC power for a duration sufficient to form a first layer of aluminum having a first grain size and a second layer of aluminum having a second grain size larger than the first grain size. However, Katsura teaches that the grain size decreases as the film forming speed increases, and thus grain size increases as film forming speed decreases, at constant temperature (col 7 line 3-32; Fig. 5, 6). 
Additionally, Fukui (US 20070215715 A1), in the analogous art of sputtering, teaches deposition rate (film forming speed) can be reduced by increasing the substrate-target distance in the course of film formation (para 0042). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to increase grain size between the first and second sublayer (Fig. 2 – 13, 14) by increasing the substrate-target distance, thus reducing the film forming speed, instead of increasing the temperature, as described in column 4 line 60-68 of Katsura, because this is a substitution of equivalent elements yielding predictable results. See MPEP 2143(I)(B). The combination of Katsura, Abe, Grass, Lee, Miyoshi, and Fukui teaches increasing the target-substrate distance to reduce the film forming speed in order to deposit a second layer with a higher grain size while maintaining constant temperature and therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to maintain constant pressure, DC power, and AC bias power to prevent the film forming speed from changing due to other variables.
Regarding claim 17, the combination of Katsura, Abe, Grass, Lee, Miyoshi, and Fukui fails to explicitly teach that the first AC bias power is reduced to a value below 1200 W. However, Grass teaches that the first bias applied to the substrate is 100-1000 W (para 0065-0068). Therefore, the second bias power, which is below the first bias power, would necessarily be below 1200 W.
Regarding claim 19, Katsura teaches sputtering (col 4 line 64-68) of a first Al wiring sublayer with a minimum grain size (col 5 line 10-11), a second Al wiring sublayer with a grain size larger than the first sublayer (col 5 line 12-14), and a third Al wiring sublayer with a maximum grain size (depositing atop the second aluminum layer) (col 5 line 15-17). Katsura also teaches Al film forming equipment (reaction chamber) that can be evacuated or deevacuated in order to oxidize (react) the Al film (col 1 line 58-68, col 2 line 1-3, col 5 line 50-68, col 6 line 1-5).
Katsura teaches the first aluminum layer is deposited at 200 °C (first temperature) (col 5 line 10-12) but fails to explicitly teach the first aluminum layer is deposited at a first pressure, a first AC bias power, and a first DC power. However, Abe, in the analogous art of sputtering aluminum to fill a recess, teaches depositing the first layer of an aluminum wiring film at a pressure of 3 mTorr and DC power of 9 kW (para 0055) to fill a contact hole (Fig. 1 – 12). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the pressure and DC power of Abe in the Katsura process because Katsura is silent to a specific pressure or power, Katsura inherently has a pressure due to the presence of argon (col 7 line 1-2) and must have a power in order to sputter, and the Abe pressure and DC power are used in a similar process. 
Furthermore, Grass (US 20160204218 A1), in the analogous art of sputtering aluminum to fill a recess, teaches applying a (first) substrate bias of 100 to 1000 W to the Al seed (first) layer 303 before depositing the aluminum fill layer 304 to fill a recess 202 in the substrate (para 0065-0068; Fig. 3). Additionally, Lee (US 20070045103 A1), in the analogous art of multi-step aluminum sputtering, teaches the aluminum is deposited while applying an RF substrate bias (first AC bias power) (claim 22). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to apply an AC substrate bias voltage to the Katsura process in order to improve the sputtering into a narrow recess (Grass para 0065), such as the contact hole 102 of Katsura (Fig. 13B), thus improving uniformity as desired by Katsura (col 9 line 61-68).
The combination of Katsura, Abe, Grass, and Lee fails to explicitly teach the substrate bias is an AC bias and that the first AC bias is lowered from an amount above 900 W to a second AC bias with an amount below 900 W while increasing at least one of the first temperature, first gas pressure, or the first DC power to increase the second grain size when depositing aluminum atop the second aluminum layer. However, Katsura teaches the third Al layer being deposited at a higher substrate temperature (increasing the first temperature) than the previous layers (col 5 line 10-17; Fig. 1). Since Katsura increases the substrate temperature similarly to the applicant (Specification para 0037, 0038 line 15-17, para 0069 line 16-18), Katsura’s method must necessarily yield similar results to those of the applicant such that Katsura’s second grain size would necessarily increase due to the temperature increase. 
Additionally, Miyoshi (JP 07018431 A), in the analogous art of bias sputtering, teaches increasing a bias intensity/power at the first deposition stage (depositing a first aluminum layer) to improve step coverage of the substrate surface and reducing the bias strength at the end stage of film formation (while depositing aluminum atop the second aluminum layer) to improve flatness of the film (para 0009, 0013, 0017). Katsura is concerned with the step coverage of the Al wiring layer (col 11 line 24-44). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include a higher substrate bias during the initial deposition steps to improve step coverage and a lower substrate bias during the end stage of film formation to improve film evenness.
The combination of Katsura, Abe, Grass, Lee, and Miyoshi fails to explicitly teach that the first AC bias power is above 900 W and that the AC bias power is reduced to a value below 900 W while depositing atop the second aluminum layer. However, one skilled in the art would have expected the use of values in the upper end of the Grass range (100-1000 W) for the initial deposition step and values at a lower end of the Grass range for the final deposition step and that the use of any particular values within the Grass would have yielded similar results. Absent any showing of criticality, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used any values from 100 to 1000 W for the first higher bias and second lower bias, including values within the claimed range, with a reasonable expectation of success and with predictable results. Please see MPEP 2144.05 (I) for further details.
The combination of Katsura, Abe, Grass, Lee, and Miyoshi fails to explicitly teach maintaining a first AC bias power, first temperature, first gas pressure, and a first DC power for a duration sufficient to form a second aluminum layer atop the first aluminum layer. However, Katsura teaches that the grain size decreases as the film forming speed increases, and thus grain size increases as film forming speed decreases, at constant temperature (col 7 line 3-32; Fig. 5, 6). 
Additionally, Fukui (US 20070215715 A1), in the analogous art of sputtering, teaches deposition rate (film forming speed) can be reduced by increasing the substrate-target distance in the course of film formation (para 0042). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to increase grain size between the first and second sublayer (Fig. 2 – 13, 14) by increasing the substrate-target distance, thus reducing the film forming speed, instead of increasing the temperature, as described in column 4 line 60-68 of Katsura, because this is a substitution of equivalent elements yielding predictable results. See MPEP 2143(I)(B). The combination of Katsura, Abe, Grass, Lee, Miyoshi, and Fukui teaches increasing the target-substrate distance to reduce the film forming speed in order to deposit a second layer with a higher grain size while maintaining constant temperature and therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to maintain constant pressure, DC power, and AC bias power to prevent the film forming speed from changing due to other variables.
	
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Katsura (US 5407863 A) in view of Abe (US 20060220083 A1), Grass (US 20160204218 A1), Lee (US 20070045103 A1), Miyoshi (JP 07018431 A), and Fukui (US 20070215715 A1), as applied to claim 1 above, and further in view of Cao (US 20120156872 A1).
Regarding claim 3, the combination of Katsura, Abe, Grass, Lee, Miyoshi, and Fukui teaches the substrate has a hole 102 (opening) (Katsura col 11 line 17-23; Fig. 13B) but fails to explicitly teach a second substrate disposed adjacent the substrate and having a conductive feature aligned with the opening. 
However, Cao (US 20120156872 A1), in the analogous art of sputtering to fill a recess/trench, teaches a substrate with an opening adjacent to a second substrate with a device requiring electrical conductivity (conductive feature) disposed in the surface of the second substrate and aligned with the opening (para 0016, 0023, 0025). Because Cao teaches that such substrate arrangements were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the second substrate and conductive feature of Cao adjacent to the first substrate of Katsura with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)). 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Katsura (US 5407863 A) in view of Abe (US 20060220083 A1), Grass (US 20160204218 A1), Lee (US 20070045103 A1), Miyoshi (JP 07018431 A), and Fukui (US 20070215715 A1), as applied to claim 1 above, and further in view of Yabe (US 5405804 A).
Regarding claim 5, the combination of Katsura, Abe, Grass, Lee, Miyoshi, and Fukui fails to explicitly teach annealing the substrate after depositing aluminum atop the second aluminum layer.
However, Yabe (US 5405804 A), in the analogous art of sputtering aluminum wiring layers to fill a contact hole, teaches that an aluminum wiring layer may be annealed so that the crystal grain size may increase, resistance to electromigration is improved, and lifetime of the aluminum wiring layer is prolonged (col 1 line 51-66). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to anneal the aluminum wiring layer of Katsura, by cooling the substrate after depositing the third aluminum layer, in order to further improve electromigration resistance, as desired by Katsura (abstract).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Katsura (US 5407863 A) in view of Abe (US 20060220083 A1), Grass (US 20160204218 A1), Lee (US 20070045103 A1), Miyoshi (JP 07018431 A), and Fukui (US 20070215715 A1), as applied to claim 1 above, and further in view of Fujii (US 20030199156 A1).
Regarding claim 9, the combination of Katsura, Abe, Grass, Lee, Miyoshi, and Fukui fails to explicitly teach depositing aluminum atop the second aluminum layer comprises depositing aluminum having a thickness of about 1 to about 5 micrometers. 
However, Fujii (US 20030199156 A1), in the analogous art of filling a contact hole with aluminum, teaches depositing three layers of aluminum to fill grooves in a substrate, wherein the third layer may have a thickness of up to 4.1 micrometers (para 0043). Because both Katsura and Fujii teach depositing three layers of aluminum into contact holes (Katsura col 11 line 17-23; Fujii para 0043), it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to increase the thickness of the third Al layer of Katsura to a thickness of 4.1 micrometers (about 1 to about 5 micrometers). The only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, so the claimed device is not patentably distinct from the prior art device. See MPEP 2144.04(IV)(A).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Katsura (US 5407863 A) in view of Abe (US 20060220083 A1), Grass (US 20160204218 A1), Lee (US 20070045103 A1), Miyoshi (JP 07018431 A), and Fukui (US 20070215715 A1), as applied to claim 1 above, and further in view of McDavid (US 4744858 A).
Regarding claim 10, the combination of Katsura, Abe, Grass, Lee, Miyoshi, and Fukui fails to teach depositing aluminum atop the second aluminum layer to increase the second grain size is performed at a second gas pressure which is larger than the first gas pressure for depositing a first aluminum layer.
 However, McDavid (US 4744858 A), in the analogous art of sputtering aluminum to fill an opening, teaches that the grain size of aluminum strips can be increased by increasing the pressure in argon sputtering (col 2 line 19-23). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to increase the deposition pressure for the third Al sublayer of Katsura in addition to or instead of increasing the temperature in order to further control/increase the grain size.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Katsura (US 5407863 A) in view of Abe (US 20060220083 A1), Grass (US 20160204218 A1), Lee (US 20070045103 A1), Miyoshi (JP 07018431 A), and Fukui (US 20070215715 A1), as applied to claim 1 above, and further in view of Wang (US 20030068522 A1) and Nakamura (US 5940110 A).
Regarding claim 12, the combination of Katsura, Abe, Grass, Lee, Miyoshi, and Fukui fails to teach depositing aluminum atop the second aluminum layer to increase the second grain size is performed at a DC power greater than 30 kW. However, Wang, in the analogous art of sputtering an aluminum wiring layer, teaches a three layer Al formation in which the crystal particles increase in (grain) size from the lower to higher layers when formed with increasing sputtering powers of 10, 16, and 40 kW for the first, second, and third layers, respectively (para 0042; Fig. 3). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the third sputtering power of Wang (40 kW), which is greater than 30 kW, in the third Al sublayer of the Katsura process in addition to or instead of increasing the temperature in order to further control/increase the grain size. Katsura and Wang do not explicitly teach DC power.
However, Nakamura, in the analogous art of sputtering an aluminum wiring layer, teaches that gradually decreasing the DC sputter power results in a decrease in substrate temperature and thus a decrease in grain size (col 6 line 46-67, col 7 line 1-7), indicating that an increase in power would cause an increase in grain size, as described by Wang. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use DC power at 40 kW in the deposition of the third Al sublayer of the Katsura process in order to further control/increase the grain size.

Claims 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Katsura (US 5407863 A) in view of Abe (US 20060220083 A1), Grass (US 20160204218 A1), Lee (US 20070045103 A1), Miyoshi (JP 07018431 A), and Fukui (US 20070215715 A1), as applied to claims 1 and 15 above, and further in view of Sundararajan (US 7674636 B2).
Regarding claim 14, the combination of Katsura, Abe, Grass, Lee, Miyoshi, and Fukui fails to teach restricting a flow of gas adjacent a backside of a substrate to heat the substrate. 
However, Sundararajan (US 7674636 B2), in the analogous art of vapor deposition, teaches varying the gas pressure and flow of a heat transfer gas on the backside of the substrate to facilitate a change in substrate temperature (col 3 line 44-53, col 4 line 9-15). The temperature control system can include a heating system, cooling system, or both (col 6 line 19-38). The flow is controlled by valves and, in some cases, the heat transfer gas can be permitted to flow only from the substrate to the exhaust while blocking (restricting) the flow from the gas supply source (col 7 line 1-18), thus heating the substrate by preventing new cooling gas to flow through. Katsura teaches step-wise heating of the substrate (Abstract); therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the backside gas control system of Sundararajan in the Katsura process in order to maintain a constant, uniform substrate temperature during each deposition and to vary the substrate temperature in between steps, as desired by Katsura (Fig. 1). 
Regarding claim 16, the combination of Katsura, Abe, Grass, Lee, Miyoshi, and Fukui fails to teach that increasing the first temperature comprises restricting a flow of gas adjacent a backside of a substrate to heat the substrate. 
However, Sundararajan, in the analogous art of vapor deposition, teaches varying the gas pressure and flow of a heat transfer gas on the backside of the substrate to facilitate a change in substrate temperature (col 3 line 44-53, col 4 line 9-15). The temperature control system can include a heating system, cooling system, or both (col 6 line 19-38). The flow is controlled by valves and, in some cases, the heat transfer gas can be permitted to flow only from the substrate to the exhaust while blocking (restricting) the flow from the gas supply source (col 7 line 1-18), thus heating the substrate by preventing new cooling gas to flow through. Katsura teaches step-wise heating of the substrate (Abstract); therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the backside gas control system of Sundararajan in the Katsura process in order to maintain a constant, uniform substrate temperature during each deposition and to vary the substrate temperature in between steps, as desired by Katsura (Fig. 1). 

Claims 18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Katsura (US 5407863 A) in view of Abe (US 20060220083 A1), Grass (US 20160204218 A1), Lee (US 20070045103 A1), Miyoshi (JP 07018431 A), and Fukui (US 20070215715 A1), as applied to claims 1 and 15 above, and further in view of Nakamura (US 5940110 A).
Regarding claim 18, the combination of Katsura, Abe, Grass, Lee, Miyoshi, and Fukui fails to explicitly teach that the first DC power is lower than a second DC power.
However, Nakamura (US 5940110 A), in the analogous art of sputtering an aluminum wiring layer, teaches that gradually decreasing the DC sputter power results in a decrease in substrate temperature and thus a decrease in grain size (col 6 line 46-67, col 7 line 1-7), indicating that an increase in DC power would cause an increase in grain size. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to increase the DC power in the third step of the Katsura process  (first DC power lower than a second DC power) in addition to or in place of changing the temperature in order to further control/increase the grain size.
Regarding claim 21, the combination of Katsura, Abe, Grass, Lee, Miyoshi, and Fukui fails to explicitly teach that the first DC power is lower than a second DC power.
However, Nakamura (US 5940110 A), in the analogous art of sputtering an aluminum wiring layer, teaches that gradually decreasing the DC sputter power results in a decrease in substrate temperature and thus a decrease in grain size (col 6 line 46-67, col 7 line 1-7), indicating that an increase in DC power would cause an increase in grain size. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to increase the DC power in the third step of the Katsura process  (second DC power that is greater than the first DC power) in addition to or in place of changing the temperature in order to further control/increase the grain size.


Response to Arguments
Applicant’s arguments, see pg. 6, filed 07/21/2022, with respect to the rejection(s) of claim(s) 1, 15, and 19 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Miyoshi (JP 07018431 A).
Miyoshi is cited to teach using a higher/increased bias power during the initial deposition in a trench on a substrate to improve step coverage and then decreasing the bias power in the end stage of film formation to improve flatness on the surface.
Zhang and Wong are no longer relied upon and thus the arguments regarding these references are rendered moot.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK S OTT whose telephone number is (571)272-2415. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK S OTT/Examiner, Art Unit 1794                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797